DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-13 and 19-20 in the reply filed on 12/2/2021 is acknowledged  The traversal is on the ground that no serious burden exists in examining all the pending claims.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement clearly meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803.  The requirement is still deemed proper and is therefore made FINAL.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2020, 7/17/2020, 7/21/2020, 8/20/2020, 9/11/2020, 11/6/2020, 3/10/2021, 3/15/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2002/0152961 A1) in view of Knisley et al (US 2019/0284694 A1).
Regarding claim 1, Burns discloses a thermal barrier coating on a turbine engine part (component) comprising a substrate, a bond coat, and a ceramic material (thermal barrier coating) applied to the bond coat [0001] and teaches a super alloy as a substrate [0009].  
Burns teaches an aluminum oxide layer on the bond coat but does not teach a metal dopant in the aluminum oxide layer.
However,  Knisley teaches an layer of aluminum oxide with a dopant of hafnium [0059] may be applied to a substrate as a protective coating that can be used for environmental protection and is capable of withstanding higher operating temperatures or operating for a longer period of time before requiring removal for repair, or both [0005].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the aluminum oxide coating of Burns with a doped aluminum oxide coating as taught by Knisley to provide environmental protection and better high temperature operation with longer times until removal or repair are required allowing for a longer lifecycle for the part.
Regarding claims 2 and 5, Burns in view of Knisley teaches all of the limitations of claims 1 as set forth above and Knisley teaches the aluminum oxide layer comprises as little as 0.01 at.% dopant [0060] which results in at least 95 wt.% aluminum oxide and 10 wt.% or less of metal dopant.
Regarding claim 6, Burns in view of Knisley teaches all of the limitations of claim 1 as set forth above and Knisley teaches the dopant may be Hf, Y or Ce [0059] and further teaches additional dopant materials including chromium, strontium, lanthanum, neodymium, holmium, barium, lutetium, dysprosium, samarium, terbium, erbium, thulium, titanium, niobium, or any combination thereof [0071].
Regarding claim 7, Burns in view of Knisley teaches all of the limitations of claim 1 as set forth above  and Knisley teaches the dopant may be Y or Ce [0059] and further teaches additional dopant materials including, lanthanum, neodymium, holmium, lutetium, dysprosium, samarium, terbium, erbium, thulium, or any combination thereof [0071] (rare earth  metals). 
Regarding claims 12-13, Burns in view of Knisley teaches all of the limitations of claim 1 and Knisley teaches the surfaces of the aerospace component can contain
oxides, organics, oil, soil, particulate, debris, and/or other contaminants which are removed prior to producing the protective coating and provides substantially the same materials and processes as disclosed resulting in about 5 wt. % or less of a nonmetal impurity selected from sulfur, carbon, and nitrogen and about 5 wt. % or less of a nonmetal impurity selected from oxides of nickel, cobalt, tantalum or combinations thereof. See MPEP 2112.   
Regarding claim 19, Burns discloses a thermal barrier coating on a turbine engine part (component) comprising a substrate, an MCrAlY (claim 3) bond coat on (contacting) the substrate, and a ceramic material (thermal barrier coating) applied to the bond coat [0001] and teaches a nickel-based super alloy as a substrate [0009].  
Burns teaches an aluminum oxide (100%) layer on (contacting) the bond coat.
Burns but does not teach wherein the aluminum oxide layer includes a metal dopant selected from the group consisting of Hf, Y, La, Ce, Cr, Nd, Dy, Yb, Sr, Ba, Lu, Ho, Gd, Er, Ti, Nb, Sm, Tb, Tm or combinations thereof.
However,  Knisley teaches an layer of aluminum oxide with a dopant concentration as low as 0.01 at.% of hafnium [0059] and [0060] may be applied to a substrate as a protective coating that can be used for environmental protection and is capable of withstanding higher operating temperatures or operating for a longer period of time before requiring removal for repair, or both [0005] and further teaches additional dopant materials including chromium,  strontium, lanthanum, neodymium, holmium, barium, lutetium, dysprosium, samarium, terbium, erbium, thulium, titanium, niobium, or any combination thereof. [0071]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the aluminum oxide coating of Burns with a doped aluminum oxide coating as taught by Knisley to provide environmental protection and better high temperature operation with longer times until removal or repair are required allowing for a longer lifecycle for the part.
Regarding claims 3, 4, 8-11 and 20, Burns in view of Knisley teaches all of the limitations of claims 1 and 19 as set forth above and although Knisley does not expressly teach the alumina is 99% or greater of α-alumina phase or about 1% or less of a γ-alumina phase, or that 99 wt.% or greater of the dopant is in the alpha alumina phase and 1 wt. % or less of the dopant is in the γ-alumina phase or that the oxide layer is about 90% or greater of a theoretical density of α-alumina because Knisley teaches the doped alumina layer may be made with substantially the same materials and processes as claimed would be expected to be inherently capable of producing, the same percentage of  α-alumina phase, γ-alumina phase, wt.% of the dopant in the α-alumina phase and γ-alumina phase about 90% or greater of a theoretical density of α-alumina based on a process and materials taught by Knisley. See MPEP 2112.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784